Exhibit 10.2

 

SINCLAIR BROADCAST GROUP, INC.

 

STOCK APPRECIATION RIGHT AGREEMENT

 

                THIS STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”) is
made and entered into as of this 1st day of April, 2008 (the “Grant Date”)
between Sinclair Broadcast Group, Inc., a Maryland corporation (the “Company”),
and David D. Smith (“Smith”).

 

RECITALS

 

                WHEREAS, the Company had adopted the 1996 Long-Term Incentive
Plan of Sinclair Broadcast Group, Inc. (the “Plan”) to reward certain key
individuals for making contributions to the Company and its subsidiaries by
enabling them to acquire shares of Class A Common Stock, par value $.01 per
share (“Common Stock”), of the Company; and

 

                WHEREAS, the Company desires to grant to Smith stock-settled
stock appreciation rights in the amount of three hundred fifty thousand
(350,000) shares of Common Stock (the “SARs”) pursuant to the Plan and upon the
terms and subject to the conditions hereinafter set forth.

 

AGREEMENTS

 

                NOW, THEREFORE, IN CONSIDERATION OF the foregoing premises, the
parties to this Agreement agree as follows:

 

                1.             Grant of SARs.  Subject to the terms and
conditions set forth in this Agreement, the Company hereby grants to Smith the
fully vested right to receive Common Stock of the Company equal in value to the
difference between the SARs’ base value of Eight Dollars and Ninety Four Cents
($8.94) per SAR, which is the fair market value of the Common Stock on the date
of grant under the Plan, and the per share closing price of the Company’s Common
Stock on the date of exercise.

 

                2.             Relationship to Plan.  The SARs are issued in
accordance with and subject to all of the terms, conditions, and provisions of
the Plan, as amended from time to time and administrative interpretations
thereunder, if any, which have been adopted by the Committee thereunder and are
in effect on the date hereof.  Except as defined herein or otherwise stated,
capitalized terms shall have the same meanings ascribed to them under the Plan.

 

                3.             Termination of SARs.  The SARs hereby granted
shall terminate and be of no force and effect with respect to any shares of
Common Stock not previously acquired by Smith on the tenth (10th) anniversary of
the Grant Date.

 

                4.             Exercise of SARs.  Subject to the limitations
herein and in the Plan, the SARs may be exercised with respect to the shares of
Common Stock, in whole or in part, at any time on

 

1

--------------------------------------------------------------------------------


 

or prior to the tenth (10th) anniversary of the Grant Date, regardless of
Smith’s service status, by written notice to the Company at its principal
executive office.

 

                5.             Transferability.  The SARs shall not be
transferable except by will or by the laws of descent and distribution.  During
Smith’s lifetime, the SARs may be exercised only by Smith.  No assignment or
transfer of the SARs, whether voluntary or involuntary, by operation of law or
otherwise, except a transfer by will or by the laws of descent or distribution,
shall vest in the assignee or transferee any interest or right whatsoever in the
SARs.

 

                6.             No Rights as Stockholder.  Smith shall not have
any rights as a stockholder of the Company with respect to any of the shares
subject to the SARs, except to the extent that such shares shall have been
acquired by and transferred to Smith.

 

                7.             Dissolution or Merger.  Upon the dissolution or
liquidation of the Company, a merger or consolidation in which the Company is
not the surviving corporation, or a transaction in which another individual or
entity becomes the owner of fifty percent (50%) or more of the total combined
voting power of all classes of stock of the Company, the unexercised portion of
the SARs shall terminate, but Smith shall have the right to exercise the
unexercised portion of the SARs immediately prior to such event.

 

                8.             Withholding for Tax Purposes.  Any amount of
Common Stock that is payable or transferable to Smith hereunder may be reduced
by any amount or amounts which the Company is required to withhold under the
then applicable provisions of the Internal Revenue Code of 1986, as amended, or
its successors, or any other federal, state, or local tax withholding
requirement.  If Smith does not elect to satisfy withholding requirements in
this fashion, the issuance of the shares of Common Stock transferable to Smith
hereunder shall be contingent upon Smith’s satisfaction of any withholding
obligations that may apply and Smith’s presentation of evidence satisfactory to
the Board that such withholding obligations have been satisfied.

 

                9.             Notice.  Whenever any notice is required or
permitted hereunder, such notice must be in writing and personally delivered or
sent by mail.  Any notice required or permitted to be delivered hereunder will
be deemed to be delivered on the date that it is personally delivered or,
whether actually received or not, on the third (3rd) business day after it is
deposited in the United States mail, certified or registered, postage prepaid,
addressed to the person who is to receive it at the address that such person has
heretofore specified by written notice delivered in accordance herewith.  The
Company or Smith may change, at any time and from time to time, by written
notice to the other, the address that it or he had therefore specified for
receiving notices.

 

2

--------------------------------------------------------------------------------


 

Until changed in accordance herewith, the Company and Smith specify their
respective addresses as set forth below:

 

 

 

Company:

Sinclair Broadcast Group, Inc.

 

 

 

10706 Beaver Dam Road

 

 

 

Cockeysville, Maryland 21030

 

 

 

Attn:

David B. Amy,

 

 

 

 

Executive Vice President

 

 

 

 

 

 

 

with copy to:

Sinclair Broadcast Group, Inc.

 

 

 

10706 Beaver Dam Road

 

 

 

Cockeysville, Maryland 21030

 

 

 

Attn: 

Vice President/General Counsel

 

 

 

 

 

 

 

Smith:

David D. Smith

 

 

 

c/o Sinclair Broadcast Group, Inc.

 

 

 

10706 Beaver Dam Road

 

 

 

Cockeysville, Maryland 21030

 

                10.           Amendment.  Notwithstanding any other provision
hereof, this Agreement may not be supplemented or amended from time to time
without the consent of Smith.

 

                11.           Governing Law.  This Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Maryland applicable to agreements made and to be performed entirely in Maryland.

 

                12.           Counterparts.  This Agreement may be executed in
multiple counterparts.  The Company and Smith may sign any number of copies of
this Agreement.  Each signed copy shall be an original, but all of them together
represent the same agreement.

 

[REST OF PAGE LEFT INTENTIONALLY BLANK

— SIGNATURES ON FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the Company and Smith have caused this
Agreement to be executed as of the date first above written.

 

 

WITNESS:

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

 

 

 

 

 /s/ Vicky D. Evans

 

By:

 /s/ David B. Amy

(SEAL)

 

 

Name:

David B. Amy

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 /s/ Cam Smart

 

 

 /s/ David D. Smith

(SEAL)

 

 

 

David D. Smith

 

 

4

--------------------------------------------------------------------------------